Citation Nr: 1756374	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 1, 2014, (with a temporary total rating (TTD) from March 26, 2014, to June 1, 2014), a rating in excess of 50 percent prior to September 26, 2014, and a rating in excess of 70 percent from September 26, 2014.

2.  Entitlement to service connection for bilateral plantar fasciitis (claimed as bone spurs of the right foot).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to April 1985, February 2001 to October 2001, and December 2004 to May 2006.  He also served with the Army National Guard from November 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2014, the Veteran requested a Board video conference hearing.  However, he subsequently cancelled this request in October 2016 asserting that he was happy with his rating.  See Report of General Information dated in October 2016.  While this contact is adequate to cancel the Veteran's hearing request, it does not satisfy the criteria for withdrawing an issue from appeal.  This is so because the contact is not in writing and does not include a request that the issue be withdrawn.  See 38 C.F.R. § 20.204.  Consequently, the issue involving entitlement to higher ratings for PTSD remains on appeal.  

The issue of entitlement to service connection for bilateral plantar fasciitis (initially claimed as bone spurs of the right foot) is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from October 1, 2009, to June 1, 2014 (excluding the period of a TTD rating from March 26, 2014, to June 1, 2014), the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from June 1, 2014, to September 26, 2014, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity.

3.  At no point from September 26, 2014, has the Veteran's PTSD been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met at any point prior to June 1, 2014 (excluding a TTD rating from March 26, 2014, to June 1, 2014).  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any point from June 1, 2014 to September 26, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a rating in excess of 70 percent for the Veteran's PTSD have not been met at any point from September 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Here, the Board finds that the disability has not significantly changed and that a uniform evaluation is warranted.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F. 3d 1318, 1326 (Fed. Cir. 2004).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than DSM-IV.  However, these provisions apply to cases received by or pending before the Agency of Original Jurisdiction on or after August 4, 2014, which is not the case here.

A.  Greater than 30 Percent Rating from October 1, 2009 to March 26, 2014

As noted on the title page above, the Veteran was awarded a TTD for inpatient PTSD treatment from March 26, 2014 to June 1, 2014.  Accordingly, this period is excluded from consideration of a higher rating.  

The Veteran was initially granted service connection for PTSD in September 2008 at which time he was assigned a 30 percent rating.  The present claim stems from his October 1, 2009 claim for an increased rating.  

At a VA PTSD examination in March 2010, the Veteran reported that his wife left him approximately 7 months earlier and that she took their 10 year old daughter with her.  He said that his 21 year old son from his first marriage had moved in with him.  Regarding leisure activities, he said that he tends to his cows, talks to his son and enjoys cooking.  He also said that he enjoys yard work and that he would fish everyday if he could.  The examiner noted that the Veteran gets intoxicated every day.  

On examination the Veteran was clean and casually dressed and was cooperative and attentive.  He was noted to have sleep impairment, but he said that medication was helping him sleep better.  He had spontaneous speech and his affect was appropriate.  His mood was "good," and his thought process was unremarkable.  He had no suicidal or homicidal thoughts.  In terms of judgment, he was noted to understand the outcome of his behavior and he had good impulse control.  He did not have panic attacks or have inappropriate behavior.  His memory for recent and remote events was normal and he did not have hallucinations.  He had reportedly worked as a correctional officer for 12 years, but had stopped working in December 2009 due to back and knee problems.  The examiner assigned him a GAF score of 55.  He opined that the Veteran's PTSD did not interfere with his ability to maintain gainful employment.  He further opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in terms of mood and that he had occasional decrease in work efficiency with intermittent periods of in inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

VA outpatient treatment records show that the Veteran reported to a VA mental health outpatient clinic in August 2010 for medication management.  Findings revealed that he was cleanly attired, cooperative, and he made good eye contact.  His affect was constricted, his mood had been irritable and down, and he was somatically preoccupied.  In this regard, he complained of knee and back pain and said he was scheduled for knee surgery.  He had no thoughts of death or suicide.  His speech was goal directed and relevant.  His thought process was logical and coherent.  He complained of sleep problems.  

The Veteran's predominant symptoms for the period prior to June 1, 2014, (excluding the period of his TTD rating from March 26, 2014, to June 1, 2014) include disturbances of mood, sleep impairment, a constricted affect, and relationship problems (his wife left him).  Despite these symptoms, the Veteran has not been shown to have flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands; impaired judgment, or impaired abstract thinking.  As for difficulty in establishing and maintaining effective work and social relationships, as noted, the Veteran's spouse left him and took their daughter with her.  However, he talks to his 21 year old son who moved in with him.  He also enjoys activities such as fishing, yardwork, and tending to his cows.  He said that he had worked for 12 years as a correctional officer, but recently stopped working due to physical problems.  He did not indicate that his psychiatric symptoms had interfered with his work or his ability to work.  This is noteworthy when considering that assigned ratings are based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As the foregoing shows, the Veteran does not have the majority of the symptoms listed in the criteria for a higher rating of 50 percent, nor does he have symptoms of similar severity, frequency and duration.  

In sum, the Board finds that the Veteran's overall disability picture is most consistent with the criteria for a 30 percent evaluation rather than a 50 percent evaluation for the period from October 1, 2009, to June 1, 2014, (excluding the period of the TTD rating from March 26, 2014, to June 1, 2014).  In denying an evaluation greater than 30 percent for the Veteran's PTSD, the Board has considered the assigned GAF score of 55 at the March 2010 examination which is reflective of moderate impairment.  The Board has also considered the concept of "staged" ratings pursuant to Hart, supra, but a review of the record shows no distinctive periods for which the required criteria were met for a higher rating for this disability.  


B.  Rating Greater than 50 Percent from June 1, 2014, to September 26, 2014

Pertinent evidence for this relatively short time period consists of findings from a VA psychiatric evaluation in June 2014.  In this regard, the record shows that the Veteran presented to a VA mental health clinic in June 2014 for a medication refill.  He reported that he is "okay" when he takes his medication and that his medication "seem[s] to work alright".  He also reported that he continues to have nightmares of short duration at least "about two times a week but they're not as bad as they used to be."  On examination he was found to have good judgment and was able to focus without distractions.  His affect showed limited range and his mood appeared anxious.  His behavior was pleasant.  He had moist palms.  He did not have delusional behavior or thought.  He also showed intact impulse control and intact memory, and he was oriented times four.  While his speech was tentative and halting, it was also clear and logical in content.  He denied thoughts of self-harm or harm to others.  In addition, he was noted to be cleanly groomed and appropriately attired and was described as "pleasant."  

Despite the Veteran's anxious mood and his limited affect at the June 2014 VA examination, his overall disability picture when considering all of the findings at that time does not more closely approximate the criteria for a 70 percent rating.  That is, findings from the June 2014 VA psychiatric evaluation neither support the criteria for a higher rating to 70 percent nor show findings of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.  In this regard, the Veteran was not shown to have suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such an unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting), or an inability to establish and maintain effective relationships.  Moreover, there is no additional evidence, medical or otherwise, that supports a higher rating for this period.  


In denying an evaluation greater than 50 percent for the Veteran's PTSD for the period from June 1, 2014 to September 26, 2014, the Board has, again, considered the concept of "staged" ratings pursuant to Hart, supra.  However, a review of the record shows no distinct periods for which the required criteria were met for a higher rating for this disability.  

C.  Greater Than 70 Percent Rating From September 26, 2014

The Veteran's overall psychiatric presentation from September 26, 2014, is not of a severity as described for a 100 percent rating for total occupational and social impairment.  That is, his PTSD symptoms as noted by VA examiners in September 2014 and March 2015, which include anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting, are not of such a frequency, degree, and severity as described for a 100 percent evaluation.  Vazquez-Claudio, 713 F. 3d at 1326.  In this regard, he was noted at the September 2014 VA examination to be neatly dressed in casual clothing, was oriented times four, maintained good eye contact, and was in no acute distress.  The March 2015 VA examiner remarked that he was polite and personable within the supportive, quiet, office setting.

Both the September 2014 and March 2015 VA examiners noted that the Veteran was separated from his wife and lived alone, but they also noted that he had a girlfriend who visited him approximately three times a week.  They further relayed the Veteran's report that he and his girlfriend dine out at least once every two weeks and that he enjoys cooking for her.  He was further noted to enjoy raising chickens and spending time outdoors with limitations due to ongoing medical problems.  He added that he enjoyed fishing with a friend on a regular basis.

As far as assessing the severity of the Veteran's PTSD symptoms, the September 2014 examiner opined that the Veteran met the criteria for a 50 percent rating, that is, that he had occupational and social impairment with reduced reliability and productivity.  The March 2015 examiner assessed him as meeting the criteria for a 30 percent rating, that is, that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Neither examiner assessed him as meeting the criteria for a 100 percent rating.  These examiners had the benefit of personally evaluating the Veteran and reviewing his claims file and they have medical expertise.  

In short, while there is no question that the Veteran's PTSD symptoms cause social and occupational impairment, the Board finds that the Veteran's overall psychiatric presentation is not of a severity as described for a 100 percent rating, nor has he demonstrated the symptoms listed under Code 9411 for a 100 percent rating at any point from September 26, 2014.  

D.  Conclusion

The Board has considered the Veteran's claim for an increased rating and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to June 1, 2014 (excluding a TTD rating from March 26, 2014 to June 1, 2014) is denied.

Entitlement to a rating in excess of 50 percent for PTSD from June 1, 2014 to September 26, 2014, is denied.

Entitlement to a rating in excess of 70 percent for PTSD from September 26, 2014 is denied.


REMAND

The Veteran asserts that he has had bilateral foot pain ever since he stepped in a hole in service.  Service treatment records show that he stepped in a hole in August 2005, but they do not document foot complaints at that time.  Records also show that he was given a sick slip in December 2005 for right foot and ankle pain.  Unfortunately, his available service treatment records are incomplete and including missing records for the period from December 2004 to May 2006.  See March 2008 VA Memorandum of record unavailability. 

Postservice evidence includes a March 2009 VA outpatient record showing that the Veteran was treated for complaints of off and on foot pain.  He was assessed at that time as having severe chronic right ankle arthralgia with plantar fasciitis.  The evidence also includes a December 2009 record that reflects the Veteran's report of foot pain since 2005.  

In light of the evidence outlined above, the Veteran was afforded a VA examination in March 2010.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the March 2010 examination report contains a diagnosis of plantar fasciitis, it does not contain a nexus opinion and is thus inadequate for decision-making purposes.  Consequently, an addendum opinion or a new examination must be obtained.  38 U.S.C. § 5103A (d).  In this regard, when VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also, any outstanding private and VA treatment records should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A (b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA and private treatment records not already associated with the claims file.

2.  Obtain a VA examination addendum, or alternatively afford the Veteran a new VA examination, in order to ascertain the nature and etiology of his claimed bilateral plantar fasciitis.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current bilateral plantar fasciitis, claimed as bone spurs of the right foot, may be attributed to service, to include when he stepped in a hole in August 2005.

The examiner should provide a thorough explanation for all opinions rendered.  If any opinion requested cannot be rendered, he or she must thoroughly explain the reasons.

3.  Thereafter, and following any other indicated development, the AOJ should readjudicate the issue of entitlement to service connection for bilateral plantar fasciitis (claimed as bone spurs of the right foot) in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


